i          i        i                                                                i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-07-00824-CR

                                    Stephanie Ann GONZALES,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 218th Judicial District Court, Karnes County, Texas
                                 Trial Court No. 05-06-00046-CRK
                              Honorable Donna Rayes, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: April 29, 2009

AFFIRMED

           Stephanie Ann Gonzales was convicted by a jury of delivery of between four and 200 grams

of cocaine, and sentenced by the court to twenty years incarceration. In two points of error, Gonzales

argues the evidence was legally and factually insufficient to prove the package delivered by Gonzales

was the substance that tested positive for cocaine. We disagree and affirm the trial court’s judgment.
                                                                                       04-07-00824-CR

       Raul Guerrero worked for the 81st District Narcotics Task Force as an investigator during

March 2004. In the course of his work, Guerrero used confidential informants and sometimes worked

undercover. Guerrero testified one of his confidential informants set up a meeting for Guerrero to

buy cocaine from Stephanie Gonzales. On March 8, 2004, Guerrero and his partner went to the

restaurant in Karnes City where the meeting had been scheduled, and Guerrero met Gonzales in the

parking lot. After some negotiations, Guerrero paid $200 and Gonzales handed him a clear plastic

bag containing a “chunk.” She told him it was “good cocaine.”

       Guerrero testified he drove back to the task force office in Floresville with the baggie in the

center console of his car. When he arrived at the office, Guerrero put the baggie in the evidence

locker assigned to him and locked it. The next morning, Guerrero removed the baggie from the

locker and prepared to send it to the crime lab. Guerrero weighed the substance, prepared the

submission paperwork, and put it all in an envelope he initialed and sealed. Pursuant to office policy,

these procedures were witnessed by another agent or a supervisor. Guerrero then put the envelope

in a mailing envelope and sent it by certified mail to the Texas Department of Public Safety crime

lab in Corpus Christi. Guerrero identified State’s exhibit 1 as being the envelope in which he placed

the baggie Gonzales gave him and that he mailed to the DPS crime lab. Written on the envelope are

Guerrero’s his initials and the date he prepared it.

       Hector Cadena, a chemist who worked at the DPS crime lab in Corpus Christi in 2004, also

testified for the State. Cadena testified that when a piece of evidence was received in the crime lab,

the evidence custodian opened it, assigned it a unique laboratory case number, and entered it into the

logbook. The evidence custodian would write the laboratory case number on the envelope, remove

the submission form sent by the agency from the envelope, and then reseal the envelope. The



                                                  -2-
                                                                                       04-07-00824-CR

information on the form sent by the submitting agency and the lab case number were then entered

into the computer. In this case, the evidence was assigned lab case number L3C-81552, and that

number is written on State’s exhibit 1. After resealing the envelope, the evidence custodian placed

it in the lab’s evidence vault until it was time to be analyzed.

       Cadena testified he analyzed the substance submitted by Guerrero in State’s exhibit 1, and

concluded the net weight was 5.73 grams and the substance contained cocaine. After completing the

tests, he put the evidence back into the original envelope, sealed it, and placed it in the vault. His

conclusions appear on State’s exhibit 2, the lab report. The lab case number and the information

from the submission form – the suspect’s name, the agency case number, and the offense date – all

appear on the laboratory report. Cadena testified the evidence would be kept in the DPS lab’s vault

until it was returned to the submitting agency together with the lab report. He testified exhibit 1

appears to have been opened and resealed twice – once by the lab’s evidence custodian and once by

him. The tape around the edges of exhibit 1 was placed there by the DPS lab, and Cadena concluded

exhibit 1 has not been unsealed and opened since he sealed it.

       The State’s final witness was Jesse Evins, a detective with the Floresville Police Department.

In 2004, Detective Evins was the assistant commander of the 81st Judicial District Narcotics Task

Force and oversaw its day-to-day operations. Detective Evins testified all the narcotics task forces

in the state were shut down in 2006. The chief of the Floresville Police Department accepted

responsibility for the evidence that had been collected by the 81st Task Force, and assigned Detective

Evins to gather the evidence. Detective Evins testified he went to the DPS crime lab in Corpus

Christi to collect evidence that had been submitted by the 81st Task Force. State’s exhibit 1 was one

of the packages he picked up from the DPS lab in Corpus Christi. When he received State’s exhibit



                                                  -3-
                                                                                         04-07-00824-CR

1 from the crime lab, the lab report, State’s exhibit 2, was stapled to it. Detective Evins took the

evidence back to Floresville and placed it in the evidence locker at the police department, where it

remained until the trial. Detective Evins took the envelope and attached report out of the locker in

Floresville the night before he testified and brought them with him to court in Karnes City.

          Viewing this evidence in the light most favorable to the jury’s verdict, a rational fact-finder

could have found beyond a reasonable doubt that Gonzales delivered the contents of State’s exhibit

1 to Guerrero, and that the contents of State’s exhibit 1 tested positive for cocaine. Accordingly, we

overrule Gonzales’s legal insufficiency point of error. See Jackson v. Virginia, 443 U.S. 307, 319

(1979).

          Gonzales also argues the evidence is factually insufficient to support the verdict, contending

the great weight and preponderance of the evidence contradicts the verdict. Gonzales argues two

alleged inconsistencies in the State’s evidence and the failure of the State to present witnesses to

corroborate Guerrero’s version of the sale compels this result. The State is not required to present

any particular witness and, in this case, met its burden to prove Gonzales delivered the controlled

substance without the need for additional witnesses. See Payan v. State, 199 S.W.3d 380, 383 (Tex.

App.–Houston [1st Dist.] 2006, pet. ref’d), cert. denied, 549 U.S. 1170 (2007). The failure to present

cumulative evidence does not amount to evidence inconsistent with the verdict.

          Moreover, we disagree with the assessment that the State’s evidence was internally

inconsistent. Gonzales contends “the State’s witnesses were unable to state with any degree of

certainty whether or not the alleged contraband had been returned to the task force, by use of the

mails, or by in-person transfer.” Detective Evins testified unequivocally that he physically collected

State’s exhibit 1, which was labeled with the case number assigned to the substance sent by



                                                    -4-
                                                                                        04-07-00824-CR

Guerrero, and which had the corresponding lab report attached to it, from Corpus Christi, carried it

to Floresville, and placed it in the evidence locker. This testimony was not challenged or

contradicted. Gonzales relies on Cadena’s general description of the DPS lab’s procedures, during

which he stated that after testing a substance, he would reseal it and put it back into the vault. After

the lab report was generated, an evidence custodian would mail the evidence envelope and report

back to the submitting agency. Cadena was not asked about and did not purport to have any

knowledge of whether or how the evidence in this case was returned to the task force. Detective

Evins explained that because the narcotics task forces were part of DPS, the DPS lab almost always

kept their evidence until a court issued an order of destruction. He recalled only a few instances

when, due to case specific circumstances, the contraband was mailed back to the task force.

         Gonzales also contends Guerrero’s description of the substance Gonzales delivered to him

as a “chunk” conflicts with Cadena’s testimony that he performed his chemical analysis on a

“powder substance.” This issue was not further explored during the trial. Viewing the evidence in

a neutral light, especially the State’s evidence establishing the chain of custody, we cannot say the

evidence supporting the verdict is outweighed by the great weight and preponderance of the contrary

evidence so as to render the verdict clearly wrong and manifestly unjust. See Roberts v. State,

220 S.W.3d 521, 524 (Tex. Crim. App. 2007). We therefore overrule Gonzales’s second point of

error.

         The trial court’s judgment is affirmed.

                                                         Steven C. Hilbig, Justice



Do not publish



                                                   -5-
      04-07-00824-CR




-6-